Citation Nr: 0821229	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-14 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1976 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for right ear hearing loss and granted service connection for 
left ear hearing loss.  The veteran appealed both decisions.  
During the course of the appeal, the veteran moved to within 
the jurisdiction of the No. Little Rock, Arkansas RO.  In 
March 2007, the Board remanded the claims for further 
development.  

The veteran appeared before a Veterans Law Judge (VLJ) in a 
Travel Board hearing in January 2007 in Little Rock to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.  The 
presiding VLJ is no longer employed by the Board.  In April 
2008, the veteran was notified of his right to attend another 
hearing before a VLJ who will be present to participate in 
the decision on appeal.  No response was received.  
Accordingly, the Board will proceed with the decision.


FINDINGS OF FACT

1.  The veteran's mild to moderate sensorineural hearing loss 
of the right ear was first manifested many years after the 
veteran's service and has not been medically related to his 
service. 

2.  Throughout the appeal, the veteran's service-connected 
left ear hearing loss is manifested at its worst by Level IV 
hearing impairment, while the non-service-connected right ear 
hearing acuity is treated as normal hearing (Level I 
impairment).



CONCLUSIONS OF LAW

1.  Mild to moderate sensorineural hearing loss of the right 
ear was not incurred or aggravated in the veteran's active 
duty service; nor may it be so presumed.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for an initial compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 3.383, 3.385, 4.1-4.14, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2003 and March 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claims for service 
connection and for a higher disability rating.  These notices 
included information and evidence that VA would seek to 
provide and that which the veteran was expected to provide.  
The March 2006 correspondence particularly notified the 
veteran of the process by which disability ratings are 
determined and how they are based on the ratings schedule, 
and that a rating between 0 and 100 percent, depending on the 
relevant symptomatology.  The effective date element of the 
service connection claim was also discussed.

Although fully compliant notice was delivered after the 
initial rating decision on appeal, the AOJ subsequently 
readjudicated the claim based on all the evidence in August 
2006.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claims and the late notice did not 
affect the essential fairness of the decision.  

Regarding the claim for initial increased evaluation claim, 
it is noted that Courts have held that once service 
connection is granted the claim is substantiated, and as 
such, additional notice is not required and any defect in the 
notice is not prejudicial.  See Goodwin v. Peake, No. 05-0876 
(U.S. Vet. App. May 19, 2008); Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated on two occasions and a medical opinion has been 
sought in conjunction with his service connection claim.  The 
duty to assist has been fulfilled. 

Service Connection

The veteran seeks service connection for right ear hearing 
loss, which he contends initially manifested in service.  
Specifically, he contends that his military occupational 
specialty (MOS) of security specialist kept him on the flight 
line, guarding aircraft while the engines were running, 
exposing him to a significant amount of noise.  

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137; see also  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir., 2004).  If the government 
fails to rebut the presumption of soundness, the veteran's 
claim is one for service connection rather than for service-
connected aggravation.  Id. 
Under 38 C.F.R. § 3.304(b)(1), a history alone does not 
constitute a notation for purposes of the presumption.  
However, it will be considered with other clinical 
observations made at the time of the examination.  

The veteran's November 1976 entrance examination clearly 
noted that the veteran had had bilateral operations on his 
ears as a child due to ear infections.  Audiological testing, 
however, showed hearing within normal limits on the right 
side.  Thus, hearing loss of the right ear was not noted on 
entrance examination, and therefore the presumption of 
soundness applies with respect to this claim.  

Subsequent service treatment records show that in June 1977, 
the veteran's right ear hearing acuity was retested, due to 
the nature of his MOS.  Those results demonstrated that his 
hearing had remained within normal limits.  In October 1978, 
however, the veteran's hearing acuity decreased to a level 
which is considered a hearing disability for VA purposes.  
Still, one year later, when tested in conjunction with his 
separation examination, the veteran's right ear acuity had 
improved to the point where it was no longer at a level 
considered to be a disability.  Regardless, these records 
show that an in-service event referable to his hearing acuity 
in the right ear occurred.  

Current treatment records confirm that the veteran now 
carries a diagnosis of mild to moderate sensorineural hearing 
loss of the right ear.  See VA examination, April 2007.  The 
question, therefore, is whether his current disability is 
medically related to his service.

The veteran underwent a VA examination in June 2003 to 
determine the nature and etiology of his right ear hearing 
loss.  After a review of the file, the audiologist opined 
that he could "find no evidence whatsoever to indicate that 
the veteran has hearing loss... in either ear caused by 
military noise exposure."  Instead, the examiner related it 
to the veteran's "chronic ear condition" prior to service.  
There was no further discussion as to the basis for the 
opinion.

As discussed above, the 1976 entrance examination confirmed 
that the veteran had an operation on his right ear as a 
child.  VA progress notes describe several mastoidectomies on 
the left ear prior to service, but indicate just one surgery 
on the right ear.  Therefore, as it is based solely on a 
"chronic" ear problem which has not been shown by the 
record, this opinion is not found to be probative of the 
issue of etiology.

The veteran's April 2007 VA examination provided a more 
thorough opinion.  This audiologist reviewed the veteran's 
file and included in her report the details of the veteran's 
pre-service surgeries as well as his in-service audiogram 
results.  She explained that the veteran's hearing fluctuated 
slightly while in the military, but the fluctuation affected 
all frequencies, rather than the high frequencies as would be 
expected with hearing loss due to noise or acoustic trauma.  
She noted that the veteran's hearing at separation was 
essentially within normal limits.  She correctly pointed out 
that although he had mild hearing loss at 1000 Hz, at that 
time the remaining frequencies did not qualify as a 
disability under VA guidelines.  Because the veteran's 
hearing loss was not found to be at the higher frequencies, 
she concluded that the veteran did not have noise-induced 
hearing loss in his right ear, and therefore his hearing loss 
was not related to his service.

This opinion is found to be credible on the issue of 
etiology.  Specifically, it is clear from the report that the 
audiologist, who is a specialist in the field, reviewed all 
of the pertinent evidence prior to drawing a conclusion.  
Furthermore, she included a rationale for her opinion, which 
appears to be both reasonable and based on sound medical 
principles.  The concurrent outpatient clinical records do 
not contradict the findings.  Nor has the veteran submitted 
evidence to the contrary.  In all, the opinion is highly 
credible and probative.  Absent evidence to the contrary, the 
Board is not in a position to further question this opinion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The medical 
evidence does not support a nexus between the veteran's 
current right ear hearing loss and his service.  Therefore, 
direct service connection must be denied.

Alternatively, service connection may be granted for an 
organic disease of the nervous system, such as a 
sensorineural hearing loss, when it is manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  It is appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.

In this case, the veteran separated from service in October 
1979.  The first documented diagnosis of sensorineural 
hearing loss of the right ear on the record is in July 2005.  
Indeed, VA progress notes include an audiological 
consultation in September 2001, indicating that there was 
borderline normal hearing through 6000 Hz.  The veteran's 
June 2003 VA examination found conductive hearing loss in the 
right ear, as opposed to sensorineural hearing loss.  It is 
not until audiological consult in July 2005 that the 
veteran's disability is characterized as sensorineural in 
nature.  Therefore, the diagnosis having been rendered more 
than one year from the veteran's separation, presumptive 
service connection is not warranted.

In sum, the preponderance of the evidence is found to be 
against the veteran's claim.  The benefit of the doubt 
provision does not apply.  Service connection for the right 
ear hearing loss is denied.

Disability Evaluations

The veteran seeks a compensable initial disability evaluation 
for his service-connected left ear hearing loss.  Such 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, such as this one, higher 
evaluations for separate periods based on the facts found 
during the appeal period are available.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

It is noted that only the veteran's left ear hearing loss is 
service-connected.  This triggers the provisions of 38 C.F.R. 
§§ 4.85(f), 3.383(a)(3), and 3.385.  Specifically, when 
service connection is in effect for hearing loss in one ear, 
the non-service-connected ear will generally be evaluated in 
Table VII as if it had been assigned a Level I hearing 
impairment designation.  38 C.F.R. § 4.85(f).  However, 
effective from December 6, 2002, compensation is payable for 
hearing loss in both ears as if both disabilities were 
service-connected if hearing impairment in the service-
connected ear is compensable to a degree of 10 percent or 
more, and hearing impairment in the non-service-connected ear 
meets the criteria to be considered a disability under 38 
C.F.R. § 3.385.  38 C.F.R. § 3.383(a)(3).  The non-service-
connected disability must not be the result of the veteran's 
own willful misconduct. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech discrimination scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

Table VIA may alternatively be used for certain exceptional 
patterns of hearing impairment.  For example, when the pure 
tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral. 38 C.F.R. 
§ 4.86(a) (2007)

In this case, the veteran underwent audiological evaluation 
in June 2003.  Pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-
30
25
20
25
LEFT
-
30
35
35
40

At this time, the right ear hearing loss does not meet the 
definition of impaired hearing for the purposes of applying 
the laws administered by VA.  See 38 C.F.R. 
§ 3.385.  Therefore, a designation of I will be entered for 
the non-service-connected ear under 38 C.F.R. § 4.85(f).  

The puretone threshold average from 1000 to 4000 Hz recorded 
for the left ear was 35 decibels.  Speech audiometry revealed 
speech recognition ability of 100 percent.  Therefore, 
applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veteran's examination results yields a numerical 
designation of I for the left ear (0 to 41 percent average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination).  Entering the category 
designation of I for each ear into Table VII produces a 
disability percentage evaluation of 0 percent, under 
Diagnostic Code 6100.

The veteran underwent additional audiological testing in May 
2006.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
55
50
LEFT
65
60
65
65
55

As of this date, the veteran's right ear hearing loss met the 
requirements of 38 C.F.R. § 3.385 to be a qualifying hearing 
disability.  However, service connection is still not in 
effect for that ear.  Thus, the question becomes whether the 
left ear hearing loss is compensable to a degree of 10 
percent or more when considering the right ear normal.  If 
so, then the actual level of hearing acuity on the right will 
be considered in determining the appropriate rating for his 
service-connected left ear hearing loss.
The puretone threshold average from 1000 to 4000 Hz recorded 
for the left ear was 61 decibels.  Speech audiometry revealed 
slightly decreased speech recognition ability of 96 percent.  
Applying the criteria found in Table VI to the veteran's 
examination results yields a numerical designation of II for 
the left ear (58 to 65 percent average puretone decibel 
hearing loss, with between 92 and 100 percent speech 
discrimination).   

These left ear thresholds also meet the requirements of an 
exceptional pattern of hearing under 38 C.F.R. § 4.86.  
Entering the left ear results into Table VIA yields a higher 
designation of IV (56 to 62 puretone threshold average).  
Thus, IV is the appropriate designation.  However, when 
assuming a normal right ear for determining the left ear 
rating, Table VII continues to produce a disability 
percentage evaluation of 0 percent.  This is by entering the 
category designation of I for the non-service-connected 
(better) right ear and IV for the left (poorer) ear.  Because 
the service-connected ear is not compensable to 10 percent on 
its own, application of 38 C.F.R. § 4.85(f), which allows for 
consideration of the actual hearing loss of the right ear, is 
inappropriate.  The noncompensable rating is still warranted.

The veteran underwent his most recent VA audiology 
examination in April 2007.  Those results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
45
50
40
LEFT
70
65
55
60
60

The puretone threshold average from 1000 to 4000 Hz recorded 
for the left ear was slightly lower at 60 decibels.  Speech 
audiometry revealed a more decreased speech recognition 
ability of 90 percent.  Applying the criteria found in Table 
VI to the veteran's examination results yields a numerical 
designation of III for the left ear (58 to 65 percent average 
puretone decibel hearing loss, with between 84 and 90 percent 
speech discrimination).   As the exceptional pattern of 
hearing is still present, consideration is given to Table 
VIA.  The puretone threshold average of 60 falls within the 
category IV designation (56 to 62).  Therefore, IV being the 
higher designation, it is the appropriate finding to enter 
into the table.  However, as above, IV combined with a normal 
(I) designation for the non-service-connected ear does not 
warrant a compensable evaluation.  Therefore, the rating 
cannot take into account the non-service-connected right ear 
hearing loss.  

In all, the hearing results throughout the course of the 
appeal continue to show that a noncompensable rating is 
appropriate in this case.  This is not to say that the 
veteran does not have hearing loss.  The grant of service 
connection for the left ear recognizes that very fact.  
However, pertinent case law provides that the assignment of 
disability ratings for hearing impairment is to be derived by 
the mechanical application of the ratings schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Those results yield a noncompensable evaluation.  
Furthermore, as the results have been consistent throughout 
the appeal, staged ratings are not warranted.  The claim for 
a higher initial rating must be denied.

ORDER
Entitlement to service connection for mild to moderate 
sensorineural hearing loss of the right ear is denied.

Entitlement to an initial compensable rating for left ear 
hearing loss is denied.


____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


